Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143475 & (58)                                                                                       Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  BRUCE WHITMAN,                                                                                          Brian K. Zahra,
      Plaintiff-Appellant/Cross-Appellee,                                                                            Justices


  v                                                                SC: 143475
                                                                   COA: 294703
                                                                   Genesee CC: 08-087993-CL
  CITY OF BURTON and CHARLES SMILEY,
       Defendants-Appellees/Cross-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 5, 2011
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellants are considered, and they are GRANTED. The parties shall include among the
  issues to be briefed whether Shallal v Catholic Social Services of Wayne County, 455
  Mich 604 (1997), correctly held that the primary motivation of an employee pursuing a
  whistleblower claim must be a desire to inform the public on matters of public concern,
  as opposed to personal vindictiveness.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2012                         _________________________________________
         d0425                                                                Clerk